     Case 1:16-cr-00069-NONE-SKO Document 883 Filed 08/18/20 Page 1 of 2
                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF CALIFORNIA

                                      MEMORANDUM

Honorable Dale A. Drozd                        RE: KEVIN PACKARD
United States District Judge                       Docket Number: 0972 1:16CR000069
Fresno, California                                 RECALL OF FEDERAL WARRANT


Your Honor:


Kevin Packard is currently in compliance with his terms and conditions of supervision. At this
time, the Probation Office respectfully recommends that the violation allegations noted in the
petition issued on July 28, 2020, be dismissed.

                                      Respectfully submitted,




                                           Chhoeuth Bou
                                   United States Probation Officer


Dated:     August 17, 2020
           Fresno, California

                                   ORDER OF THE COURT

The Court orders:

         ☒ The recall of the federal warrant issued on July 28, 2020, and the dismissal of the
         violation petition.


IT IS SO ORDERED.

   Dated:      August 18, 2020
                                                      UNITED STATES DISTRICT JUDGE


CC:
United States Probation
Assistant United States Attorney
                                                  1
                                                                                      REV. 03/2017
      Case 1:16-cr-00069-NONE-SKO Document 883 Filed 08/18/20 Page 2 of 2
RE:    MARIO JUAN TOMAS
       Docket Number: 0972 1:18MJ00163-001
       RECALL OF FEDERAL WARRANT


Defense Counsel




                                       2
                                                                                    REV. 03/2017
                                                     TRAVEL ~ OUTSIDE COUNTRY_ COURT MEMO.DOTX
